Case 2:20-ap-01144-BR        Doc 1 Filed 06/19/20 Entered 06/19/20 15:06:32     Desc
                             Main Document     Page 1 of 5


 1   CARMELA T. PAGAY (SBN 195603)
 2
     ctp@lnbyb.com
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244

 6   Attorneys for Plaintiff
     Edward M. Wolkowitz, Chapter 7 Trustee
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9

10
                              CENTRAL DISTRICT OF CALIFORNIA

11                                      LOS ANGELES DIVISION
      In re                                       Case No. 2:19-bk-15642-BR
12
      HARBHAJAN SINGH and MANPRIT                    Chapter 7
13
      KAUR DHILLON,
14
                             Debtors.
15
      EDWARD M. WOLKOWITZ, Chapter 7                 Adv. No. 2:20-ap-____-BR
16    Trustee,
                                                     COMPLAINT FOR:
17            Plaintiff,
                                                     (1)   SALE OF INTEREST OF CO-
18    v.                                                   OWNERS IN PROPERTY OF
19    LINGAIAH JANUMPALLY AND VIJAYA                       THE ESTATE; AND
      L. JANUMPALLY, INDIVIDUALLY AND                (2)   TURNOVER OF PROPERTY
20
      AS TRUSTEES OF THE LINGAIAH AND
      VIJAYA JANUMPALLY 2011                         [11 U.S.C. §§ 363, 542]
21
      TRUST DATED JULY 15, 2011, and
22    ERNEST, LLC, A CALIFORNIA LIMITED              Date: [TO BE SET BY SUMMONS]
                                                     Time:
      LIABILITY COMPANY,
23                                                   Place: Courtroom 1668
                                                            Roybal Federal Building
24
               Defendants.                                  255 E. Temple Street
25                                                          Los Angeles, CA 90012
26

27

28




                                                 1
Case 2:20-ap-01144-BR         Doc 1 Filed 06/19/20 Entered 06/19/20 15:06:32              Desc
                              Main Document     Page 2 of 5


 1           Plaintiff Edward M. Wolkowitz, the chapter 7 trustee (the “Plaintiff” or “Trustee”) for the
 2
     bankruptcy estate of In re Harbhajan Singh and Manprit Kaur Dhillon avers and complains, by
 3
     way of this Complaint, as follows:
 4
                                       JURISDICTION AND VENUE
 5
             1.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
 6
     §§ 151, 157, and 1334, and 11 U.S.C. §§ 363 and 542, and Local Rules and Orders of the United
 7
     States District Court for the Central District of California governing the reference and conduct of
 8
     proceedings arising under or related to cases under Title 11 of the United States Code, including
 9
     General Order No. 13-05, dated July 1, 2013.
10
             2.      This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A),
11
     (E), and (O).
12

13
             3.      Venue is proper in this Court under 28 U.S.C. § 1409(a) as this adversary

14   proceeding arises under and in connection with a case under Title 11 which is pending in this

15   district.

16           4.      Plaintiff consents to entry of final orders or judgments by the Bankruptcy Court.
17                                                PARTIES
18           5.      On January 18, 2018 (the “Petition Date”), Harbhajan Singh and Manprit Kaur
19   Dhillon (the “Debtors”) filed a Voluntary Petition under chapter 7 of the Bankruptcy Code.
20           6.      Thereafter, Plaintiff Edward M. Wolkowitz, being duly-qualified, was appointed
21
     and presently is the acting chapter 7 trustee of the Debtors’ bankruptcy estate.
22
             7.      Plaintiff is informed and believes and based thereon alleges that defendant
23
     Lingaiah Janumpally (“Lingaiah”) is an individual residing in Newport Beach, California, and is
24
     subject to the jurisdiction of this Court.
25
             8.      Plaintiff is informed and believes and based thereon alleges that defendant Vijaya
26
     L. Janumpally (“Vijaya) is an individual residing in Newport Beach, California, and is subject to
27
     the jurisdiction of this Court.
28




                                                    2
Case 2:20-ap-01144-BR         Doc 1 Filed 06/19/20 Entered 06/19/20 15:06:32                   Desc
                              Main Document     Page 3 of 5


 1             9.    Plaintiff is informed and believes and based thereon alleges that defendants
 2
     Lingaiah and Vijaya are trustees of the Lingaiah and Vijaya Janumpally 2011 Trust Dated July
 3
     15, 2011.
 4
               10.   Plaintiff is informed and believes and based thereon alleges that defendant Ernest
 5
     LLC, a California liability company does business in Los Angeles County and is subject to the
 6
     jurisdiction of this Court.
 7
                                            GENERAL ALLEGATIONS
 8
               11.   Plaintiff is informed and believes and based thereon alleges that prior to the
 9
     Petition Date, certain vacant land in Palmdale, California (50th St. East, Palmdale; APNs 3023-
10
     001-035 through 042)(the “Property”) was acquired by Lingaiah Janumpally and Vijaya L.
11
     Janumpally, Trustees of The Lingaiah and Vijaya Janumpally 2011 Trust dated July 15, 2011, and
12

13
     any amendments thereto, as to an undivided one-third interest, and Ernest LLC, a California

14   Limited Liability Company, as to an undivided one-third interest, and Harbhajan Singh and

15   Manprit K. Dhillon, husband and wife as joint tenants, as to an undivided one-third interest, all

16   tenants in common.
17                                      FIRST CLAIM FOR RELIEF
18                           (To Sell Interest of Co-Owners – 11 U.S.C. § 363(h))
19             12.   Plaintiff realleges each and every allegation contained in paragraphs 1 through 11,
20   inclusive, of this Complaint as if set forth fully herein.
21
               13.   Plaintiff desires to sell both the estate’s interest in the Property together with the
22
     remaining interests in the Property of Lingaiah, Vijaya, and Ernest pursuant to 11 U.S.C. §
23
     363(h).
24
               14.   Plaintiff is informed and believes and based thereon alleges that partition in kind of
25
     the Property between the estate on the one hand and Lingaiah, Vijaya, and Ernest on the other
26
     hand is impracticable because the subdivision of the Property could potentially be costly and
27
     unworkable.
28




                                                      3
Case 2:20-ap-01144-BR         Doc 1 Filed 06/19/20 Entered 06/19/20 15:06:32                  Desc
                              Main Document     Page 4 of 5


 1           15.     Plaintiff is informed and believes and based thereon alleges that the sale of the
 2
     estate’s undivided interest in the Property would realize significantly less for the estate than the
 3
     sale of the Property free of the interest of Lingaiah, Vijaya, and Ernest.
 4
             16.     Plaintiff is informed and believes and based upon such information and belief
 5
     alleges that the benefit to the estate of a sale of the Property free of the interest of Lingaiah,
 6
     Vijaya, and Ernest outweighs the detriment, if any, to Lingaiah, Vijaya, and Ernest.
 7
             17.     Plaintiff is informed and believes and based upon such information and belief
 8
     alleges that the Property is not used in the production, transmission, or distribution, for sale, of
 9
     electric energy or of natural or synthetic gas for heat, light, or power.
10
                                      SECOND CLAIM FOR RELIEF
11
                               (For Turnover of Property - 11 U.S.C. § 542(a))
12

13
             18.     Plaintiff realleges each and every allegation contained in paragraphs 1 through 17,

14   inclusive, of this Complaint as if set forth fully herein.

15           19.     The Property constitutes property of the bankruptcy estate pursuant to 11 U.S.C. §

16   541.
17           20.     Plaintiff is informed and believes and based upon such information and belief
18   alleges that Lingaiah, Vijaya, and Ernest is in possession or control of the Property.
19           21.     The Property should be turned over to the Trustee pursuant to 11 U.S.C. § 542(a)
20   so the Property can be marketed and sold for the benefit of the Debtors’ creditors.
21
                                           PRAYER FOR RELIEF
22
             WHEREFORE, Plaintiff prays for judgment as follows:
23
             A.      For a judgment against Lingaiah, Vijaya, and Ernest permitting Plaintiff to sell the
24
     interest of the bankruptcy estate and the interest of Lingaiah, Vijaya, and Ernest in the Property
25
     pursuant to 11 U.S.C. § 363(h);
26
             B.      For a judgment compelling Lingaiah, Vijaya, and Ernest to turn over the Property
27
     to Plaintiff pursuant to 11 U.S.C. § 542(a);
28




                                                      4
Case 2:20-ap-01144-BR       Doc 1 Filed 06/19/20 Entered 06/19/20 15:06:32               Desc
                            Main Document     Page 5 of 5


 1         C.    For costs of suit incurred herein, including, without limitation, attorneys’ fees; and
 2
           D.    For such other and further relief as the Court deems just and proper.
 3

 4
     DATED: June 19, 2020                       LEVENE, NEALE, BENDER, YOO &
 5                                              BRILL L.L.P.
 6                                              By:/s/ Carmela T. Pagay
 7
                                                        CARMELA T. PAGAY
                                                        Attorneys for Plaintiff
 8                                                      Edward M. Wolkowitz, Chapter 7 Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 5
